Citation Nr: 1416219	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date prior to April 14, 2010, for the grant of service connection for the residuals of status post-prostate cancer and prostatectomy.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel






INTRODUCTION

The Veteran had active service from June 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, granting service connection for the residuals of status post-prostate cancer and prostatectomy, effective as of April 14, 2010.  

The Veteran testified at a hearing in a video conference hearing in February 2013 before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been prepared and associated with the claims file.  

In addition to the physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System) are also associated with this claim.  The additional documentation associated with these systems, including records from Utah Hematology Oncology, was reviewed in association with this decision.  

The issue of entitlement to an increased evaluation for the residuals of prostate cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See November 2012 statement from the Veteran).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).







FINDINGS OF FACT

1.  VA received a claim from the Veteran seeking service connection for recurring prostate cancer on April 14, 2010.  

2.  The Veteran has not disputed the fact that a claim was not submitted to VA until April 14, 2010.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an effective date prior to April 14, 2010, for the grant of service connection for the residuals of status post-prostate cancer and prostatectomy have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  In this case, however, the essential facts are not in dispute; the case rests solely on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  


Analysis

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

In the present case, VA received an informal claim of entitlement for service connection for recurrent prostate cancer on April 14, 2010.  There is no previous documentation or correspondence of record and the Veteran has not alleged that he filed an earlier claim.  Rather, the Veteran has informed VA that if he had known of the availability of benefits earlier, he would have filed a claim as early as 2004.  A statement was also received in September 2013 from the Veteran's private physician indicating that the Veteran was diagnosed with cancer in August 2004.  While the Board is sympathetic to the Veteran's situation, the law is clear on this matter.  The proper effective date for benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  As such, benefits are not legally warranted prior to April 14, 2010 - the date the Veteran's claim was received by VA.  

As the disposition of these claims is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim of entitlement to an effective date prior to April 14, 2010, for the grant of service connection for the residuals of status post-prostate cancer and prostatectomy is denied.  



____________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


